353 S.W.3d 476 (2011)
The MEADOWS HOMEOWNERS ASSOCIATION, Respondent,
v.
DELMART DEVELOPMENT, LLC, Appellant.
No. WD 73435.
Missouri Court of Appeals, Western District.
December 6, 2011.
*477 Thomas M. Harrison, Columbia, MO, for Respondent.
Richard Winkie, Macon, MO, for Appellant.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
DelMart Development, LLC, appeals the trial court's judgment in favor of the Meadows Homeowners Association on the Association's claims for past-due assessments and attorneys' fees. On appeal, DelMart contends that the trial court erred in ordering it to pay damages and attorneys' fees because DelMart had been released from the obligation to pay the assessments pursuant to a settlement and release agreement. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).